DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on January 24, 2022 has been received and fully considered. 

The previous claim rejection made under 35 U.S.C. 112 (b) as indicated in the Office action dated July 22, 2021 is withdrawn in view of applicant’s amendment made to claim 1, line 4 which include the term “and”. 
The previous claim rejection made under 35 U.S.C. 103 over Slaga et al. (US 6451341 B1) in view of Curtay et al. (FR 2704394 A1) and Stemmle et al. (US 4828839 A) is withdrawn in view of applicant’s remarks.  
	The previous claim rejection made under 35 U.S.C. 103 over Slaga, Curtay and Stemmle and further in view of Ichikawa (JP 2008303202 A) is withdrawn.
The previous claim rejection made under 35 U.S.C. 103 over Slaga, Curtay and Stemmle and further in view of Hamilton et al. (US 6562869 B1) is withdrawn.
The previous claim rejection made under 35 U.S.C. 103 over Slaga, Curtay and Stemmle and further in view of Hamilton et al. (US 6562869 B1) and Loizou (US 20090110674 A1) is withdrawn.
The previous claim rejection made under 35 U.S.C. 103 over Slaga, Curtay, Stemmle, Hamilton, Loizou, Ichikawa and Couvaras (US 20140309305 A1) and further in view of Nishimura et al. (US 2002/0150629 A1) is withdrawn.

The previous claim rejection made under 35 U.S.C. 103 over Slaga, Curtay, Stemmle, Hamilton, Loizou, Ichikawa and Couvaras and further in view of Nishimura et al. (US 2002/0150629 A1) is withdrawn.

New rejections are made in view of further consideration. 

Claim Objections
Claim 18 is objected to because of the following informalities:  The term “citrus bioflavonoids” in line 4 is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weston et al. (US 20130101569 A1, published on April 25, 2013) (“Weston” hereunder) in view of Curtay et al. (FR 2704394 A1, published November 4, 1994) (“Curtay” hereunder) and Thelen et al. (US 20090221719 A1, published on September 3, 2009) (“Thelen” hereunder). 
Weston discloses a hair growth stimulant composition comprising a mixture of vitamin and herbal supplements.  The composition comprises copper, calcium, magnesium, vitamin B6 (pyridoxine), cholecalciferol (vitamin D), vitamin E and zinc.  See [0021-0135].  The composition can be in the form of an oral dosage such as tablet, a capsule, etc.  See [0093].  
Weston teaches that antioxidants including vitamin C, beta-carotene and L-cysteine, and selenium enhance the antioxidant function of vitamin E.  See [0332]. 
Weston fails to teach the amount of L-cysteine.  
	Curtay teaches a method of treating hair, comprising orally administering nutritional supplement comprising L-cysteine, zinc and vitamin B6 and excipient.  The reference teaches that cysteine is a sulfur amino acid which is “a key factor during the keratinization of the hair”, which helps regeneration of hair.  See machine translation, p. 2.  The reference teaches that zinc protects sulfur amino acids and vitamin B6 promotes the synthesis of cysteine.  The reference teaches a daily dose of 2000 mg (two tablets of 500 mg twice a day); the reference teaches that cysteine composes 38 wt % of the weight of each tablet, which amount to about 760 mg. 
	 
	It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Weston and use the amount of cysteine as motivated by Curtay. The skilled artisan would have been motivated to do so, as Curtay teaches daily dose of cysteine effective in keratinization and growth of hair. Since both references teach nutritional supplements comprising overlapping ingredients, and the skilled artisan would have had a reasonable expectation of successfully improving hair growth by combining the teachings of the references. See  instant claim 1.  
Although Weston teaches formulating the composition in the form of a tablet, the reference fails to disclose the at least one ingredient selected from guar flour and locust bean gum. 
Thelen teaches that guar flour and locust bean gum are thickening agents well known in pharmaceutical art and used as a component of tablets that swell in the stomach or intestine and readily release the active ingredient.  
Given the teachings of Weston to make the multivitamin/mineral/antioxidant composition in the form of a tablet, it would have been obvious to one of ordinary skill in the art at the time of filing of the present application to look for prior art such as Thelen and used any of the disclosed thickening agent to make the tablet that release the active ingredients in the targeted digestive tract.  
Amended claim 1 requires “wherein said ingredient retards resorption of said preparation in small intestine of a subject.”   Such resorption retardation property would be inherent to the ingredient, namely guar flour in this case.  	

	Regarding claim 2, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   In this case, since Curtay teaches daily dose of about 760 mg of cysteine to improve hair growth, optimizing the amount by routine experimentations would have been well within the skill in the art.  Increasing the dose of cysteine to obtain more potent hair growth effects would have been obvious. 


	Regarding claims 6-15, Weston further teaches using ascorbic acid (vitamin C), biotin, selenium which converts to methionine, pantothenic acid, iron, pyridoxine, cobalamin, nicotinic acid and folic acid.  See [0021-0135].  

	Regarding claim 17, Weston teaches that omega-3 fish oil is microencapsulated when included in the composition which is in the form of a tablet or capsule. See [0039-0044].  

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weston, Curtay and Thelen as applied to claims 1-2, 6-15 and 17 as above, and further in view of Ichikawa (JP 2008303202 A, published December 18, 2008).
While Weston teaches using vitamin E in the form of alpha-tocopherol, the reference does not specifically disclose gamma tocopherol. See [0328].
Ichikawa teaches an oral composition comprising gamma-tocopherol for promoting hair growth and inhibit hair loss.  See abstract. 
Given the teachings of Weston to use vitamin E in the multivitamin/mineral/antioxidant supplement for hair growth, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify teachings of the reference and incorporated gamma-tocopherol to the composition as motivated by Ichikawa.  The skilled artisan would have been motivated to do so, as 1) both references are directed to nutritional supplement to improve hair growth; and 2) Ichikawa teaches that gamma-tocopherol is effective in promoting hair growth and inhibiting hair loss.  Since the Weston composition generally teaches using vitamin E, the skilled artisan would have had a reasonable expectation of successfully producing a stable multivitamin/mineral/antioxidant dietary supplement that improves hair growth and inhibits hair loss. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weston, Curtay and Thelen as applied to claims 1-2, 5-15 and 17 as above, and further in view of Loizou (US 20090110674 A1, published April 30, 2009).  
Weston fails to teach uniquinone-10.  
Loizou also teaches coenzyme Q10 as an antioxidant which provides anti-aging effects and improves immune system and reducing high blood pressure, etc.  See [0095-0099].  
Given the teachings of Weston to use antioxidants in the hair growth stimulant comprising multivitamin/mineral and antioxidant, it would have been obvious to one of ordinary skill in the art before the time of filing of the application to modify teachings of   Weston and incorporated additional antioxidants such as ubiquinone-10 as motivated by Loizou.  The skilled artisan would have been motivated to do so, as 1) all of the references are directed to orally administered nutritional supplement to improve human health; and 2) Loizou teaches the anti-antiaging antioxidant used in multivitamin dietary supplements. Since Weston generally teaches using antioxidants, the skilled artisan would have had a reasonable expectation of successfully producing a stable multivitamin/mineral/antioxidant dietary supplement that provide enhanced antioxidant and antiaging properties.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Weston, Curtay, Thelen and Ichikawa as applied to claims 1-2, 5-15 and 17 as above, and further in view of Loizou, Hamilton (US 6562869 B1, published May 13, 2003) (“Hamilton” hereunder), Couvaras (US 20140309305 A1, published on October 16, 2014) and Slaga et al. (US 6451341 B1, published on September 17, 2002) (“Slaga” hereunder). 
Weston further teaches adding to the composition vitamin A (retinoids), beta-carotene, thiamine, vitamin B2 (riboflavin), chromium, iodine, manganese, molybdenum, calcium, potassium, etc. See Examples; [0015, 0017].
	Weston fails to teach L-carnitine, alpha-lipoic acid, silymarin, choline, gamma-aminobutyric acid, inositol and p-aminobenzoic acid. 
Hamilton teaches L-carnitine and alpha- lipoic acid contribute to restoration of age-related mitochondria function and metabolic activity in human, and improve skin and hair appearance, energy, general health, mental acuity, etc.  See col. 7, lines 13-18.  The reference also teaches that choline, along with thiamine, riboflavin, biotin, folic acid, cyanocobalamin, inositol, p-aminobenzoic acid, etc., is among the vitamin B complex proven to be essential for human nutrition.  See col. 8, lines 28 – 36.  
Loizou teaches silymarin is a natural enzymatic anti-oxidants having anti-inflammatory effects.   See [0189].  Loizou also teaches that carnitine converts fatty acids into energy and lowers level lf LDL (bad cholesterol) in the bloodstream.  See [0164].  
 Given the teachings of Weston to use antioxidants in the hair growth stimulant comprising multivitamin/mineral supplement, it would have been obvious to one of ordinary skill in the art before the time of filing of the application to modify teachings of the reference and incorporated additional antioxidants such as alpha-lipoic acid, choline, L-carnitine, and silymarin as motivated by Hamilton and Loizou.  The skilled artisan would have been motivated to do so, as 1) all of the references are directed to orally administering nutritional supplement to improve human health; and 2) Hamilton and Loizou teach the specific antioxidants useful as anti-antiaging antioxidants and essential vitamins conventionally known and used in multivitamin dietary supplements. Since Weston generally teaches using antioxidants and vitamins, the skilled artisan would have had a reasonable expectation of successfully producing a stable multivitamin/mineral/antioxidant dietary supplement that provide enhanced antioxidant and antiaging effects and nutritional benefits.  Also including additional components such as choline, and inositol, p-aminobenzoic acid, etc. to provide a nutritional supplement essential for human nutrition would have been prima facie obvious. 

Regarding gamma-aminobutyric acid (GABA), Couvaras teaches that GABA aids in reducing high blood pressure.  The reference teaches that GABA is administered with another agent (ACE inhibitor) to reduce blood pressure; the reference suggests that using multiple agents to control blood flow can reduce the amount of the each agent.  See [0011]. The reference teaches administering GABA at 1 mg/day to 10 gm/day.  See [0018].  Ichikawa, cited above, also teaches vitamin E has blood flow promoting effect; the reference teaches that Vitamin E is useful as a hair nourishing agent as the hair growth promoter is enhanced by this blood flow promoting effect.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Weston and incorporate to the composition GABA as motivated by Couvaras and Ichikawa.  The skilled artisan would have been motivated to do so, as 1) all references are directed to orally administering nutritional supplements to improve health; 2) Ichikawa suggests that blood flow promoting effect improves hair growth and nourishment; and 3) Couvaras teaches orally administering to patients GABA to achieve improved blood flow. For these reasons, the skilled artisan would have had a reasonable expectation of successfully combining GABA with the formulation of the combined teachings and administering the composition to patients/subjects and improving blood flow and hair growth and nourishment. See instant claim 18. 

Regarding citrus bioflavonoids, Slaga teaches that citrus bioflavonoids are antioxidants which protect vitamin C and other components from oxidation.  See col. 11, lines 4 – 22.   It would have been obvious to further modify the composition of Weston and incorporate to the composition citrus bioflavonoids as motivated by Slaga as 
Given the teachings of Weston to use antioxidants in the hair growth stimulant comprising multivitamin/mineral supplement, it would have been obvious to one of ordinary skill in the art before the time of filing of the application to modify teachings of the reference and incorporated additional antioxidants such as citrus bioflavonoids as motivated by Slaga.  The skilled artisan would have been motivated to do so, as 1) all of the references are directed to orally administering nutritional supplement to improve human health; and 2) Slaga teaches the specific antioxidants which protect vitamin C and other components from oxidation.  Since Weston generally teaches using antioxidants and vitamins in the hair growth stimulant composition, the skilled artisan would have had a reasonable expectation of successfully producing a stable multivitamin/mineral/antioxidant dietary supplement that provide enhanced antioxidant and antiaging effects and nutritional benefits.  


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weston, Curtay and Thelen as applied to claims 1-2, 6-15 and 17 as above, and further in view of Nishimura et al. (US 2002/0150629 A1, published on October 17, 2002) (“Nishimura” hereunder).
Regarding present claim 20, West generally teaches that zinc can be used in a range of from about 0.15 mg to 30 mg per day.  See [0345].  See Fig. 66 a formulation comprising 15 mg zinc.  
Nishimura teaches a method of orally administering zinc to prevent or treat zinc deficiency.  The reference teaches that daily requirement of zinc uptake is 20-100 mg for adult men, 15 mg for adult women, 20 mg for pregnant women and 25 mg for lactating women.  The reference further suggests that since the safety of zinc has been well established, there is little concern about the toxicity of excessive administration of zinc.  See [0018].  
Given the teachings of Weston to include zinc in the nutritional supplement, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to look for prior arts for specific teachings on the dosage of zinc.  Since Nishimura teaches that daily requirement of zinc for adult men is 20-100mg, 15 mg for adult women and 20 mg for pregnant women, etc. administering suitable amount of zinc tailored to meet the need of patients would have been obvious.  Since the reference also teaches that there is no concern for excessive administration of zinc, the skilled artisan would have had a reasonable expectation of successfully and safely administering zinc in the disclosed amount or more, to treat or prevent zinc deficiency in male or female patients. 

Claims 19 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Weston, Curtay, Thelen, Ichikawa, Hamilton, Loizou, Couvaras and Slaga as applied to claims 1-2, 5-15, 17 and 18 as above, and further in view of Nishimura. 
Regarding claim 19, Couvaras fails to specifically indicate administering different dosage of GABA by gender.  As indicated above, differences in concentration or will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See In re Aller.   In this case, it is well known in pharmaceutical art that dosage depends on the specific conditions of an individual patient.  See, for example, Nishimura, which suggests that different gender or conditions may require a different amount of daily intake of zinc. Thus, discovery of optimal amount of GABA to promote blood flow within the suggested amount of 1-10 mg in as disclosed in Couvaras for patients of different gender would have taken routine experimentations by one of ordinary skill in the art, absent evidence of criticality of the claimed amount from the general range of 1-10 mg as disclosed by prior art.  See instant claim 4.  

Response to Arguments
Applicant's arguments filed on January 24, 2022 have been fully considered but they are moot in view of new grounds of rejections as indicated above. 

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617